Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 


Claim 1 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”). 

 
    PNG
    media_image1.png
    655
    908
    media_image1.png
    Greyscale

Jantz discloses “1.    A redundant display system for achieving required safety objectives, comprising: (see FIG. 2-3 where the sensor  
    PNG
    media_image2.png
    625
    876
    media_image2.png
    Greyscale

a plurality of computers interconnected by a communication network for data sharing and health checking,  (see FIG. 2 where neural network  
    PNG
    media_image3.png
    688
    858
    media_image3.png
    Greyscale

each of said computer receiving a plurality of sensor inputs (see paragraph 18) and hosting a user application software for generating graphic commands based on said sensor inputs; (see paragraph 18-20 where the device has LIDAR, RADAR, IR and camera data that is validated as accurate; see FIG. 4 where there is a first display and a second display 410, 420 where the graphic commands in a first display show a person or 
a plurality of graphics processing units, each of said graphics processing units (see paragraph 37-40 where the vision unit has vision units each with a camera and GPU 114 and lidar device and computation units)
receiving graphic commands from at least one of said computers for rendering at least one video output; (see paragraph 48-49 where the device receives camera and video sensor data to render the 3d point cloud and graphical inputs of 410, and 420) 
a plurality of display units for displaying said video output rendered by at least one of said graphics processing units; (see paragraph 45 and display 410 and 420 ) (see paragraph 37-40 where the vision unit has vision units each with a camera and GPU 114 and lidar device and computation units)
a plurality of command links for transmitting graphic commands from said computes to said graphics processing units; (see paragraph 43-46)
a plurality of video links for transmitting video outputs from said graphics processing units to said display units; and (see block 610 in FIG. 6) 
Jantz discloses“…a plurality of object-based integrity verification systems,  each said object-based integrity verification system comprising  (see claims 1-17 and paragraph 19-24 where the data is captured and is checked based on test vectors to determine if the data is real data or is hacked data; see paragraph 49 where a phantom object can be detected and the autonomous vehicle is disabled)
Jantz is silent but Shuman teaches “….an object-based integrity verification processor for identifying a plurality of safety-critical graphic objects in one of said at least one video output to be verified, (see paragraph 120 where the sensor data from the fingerprint location and other sensor data indicates a spoofed sensor and then this alert can be provided  to the service provider; see paragraph 33-43 where a traffic fingerprint can be matched with a database of traffic information; see  
    PNG
    media_image4.png
    537
    624
    media_image4.png
    Greyscale


Jantz discloses “…monitoring the shape, location (see paragraph 18 where the location or the object type can indicate a modified vector) and color of each of said safety-critical graphic objects, (see paragraph 51 where the luminance can be a test vector that is changed in the video; see ),
tracking the visibility and overlay property between said safety-critical graphic objects, (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
detecting and analyzing failures from said safety-critical graphic objects, and annunciating said detected failure”. (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system, the dynamic-code module may process sensor data from the sensor  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The 

 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Shuman and the disclosure of JANTZ since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer that the fingerprint is correct and that the sensor data is accurate.  However, if it is not correct this may be an indication that the signal has been spoofed and is not valid. For example, Shuman describes the traffic, audio and lighting of a location on Wacker in Chicago which has 

Claims 2-3 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of U.S. Patent Application Pub. No.: US 2019/0130136 A1 to Claypool et al. that was field in 2017. 

Jantz discloses “2.    The redundant display system of claim 1, wherein each of said object-based
integrity verification systems further comprises: (see claims 1-17 and paragraph 19-24 where the data is captured and is checked based on test vectors to determine if the data is real data or is hacked data; see 
a communication link for said object-based integrity processor to exchange command and data with a host processor; (see FIG. 2 where the neural network computers 205-1-4 include a communication link to the computer that checks the behavior in blocks 225-235) 
a video input link for receiving a video input looped back from said video output to be verified; (see reference sensor data and the sensors 215, 255, 255 which include a lidar and radar and camera sensors checked by a reference sensor data to determine a normal or improper behavior in FIG.2 ) 
Jantz is silent as to but Claypool teaches “a memory device for image buffering and database hosting; and” (see paragraph 26, 29, and 32  where the data can include limited buffering) 
Jantz discloses “…a histogram processor coupled with said object-based integrity processor for analyzing color information for each of said safety-critical graphic objects contained in said video input. (see paragraph 48 where the data is analyzed to determine if the video and  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in favor of manual mode only, preventing the car from causing malicious accidents").


Jantz is silent but Claypool teaches “3.    The redundant display system of claim 1, wherein said object-based integrity verification processor is implemented by a Complex Electronic Hardware (CEH) device selected from a group comprising a Field Programmable Gate Array (FPGA), a FPGA with integrated Central Processing Unit (CPU), and a FPGA with integrated CPU and Graphics Processing Unit. (see paragraph 49)”. 
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of CLAYPOOL and the disclosure of JANTZ since CLAYPOOL 

Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006. 

    PNG
    media_image5.png
    555
    776
    media_image5.png
    Greyscale
Jantz is silent but Naimer teaches “4.    The redundant display system of claim 1, wherein said object-based integrity verification processor generates a monochrome reference ID code image for monitoring and tracking said safety-critical graphic objects”.  (see paragraph 24, 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227);
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches 

Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006. 

Jantz is silent but Naimer teaches “5.    The redundant display system of claim 1, wherein said graphics processing units and said object-based integrity verification systems are installed together in devices selected from a group comprising said computers and said display units.  (see FIG. 1, where the processor and the display unit are integrated within the monitoring unit 20) ;
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  This can provide an improved video collision avoidance feature for the operator to ensure that objects will be outside of a safety margin of the target.  See abstract and paragraph 24 of Naimer.

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in further in view of United States Patent Application Pub. No.: 2014/0063042 A1 to Hernandez that was filed in 2012 and who is assigned to Waymo™.
Jantz discloses “6.    The redundant display system of claim 1, wherein said object-based integrity verification processor implements an object-based integrity verification process, comprising steps of:
assigning an object ID code to each of said safety-critical graphic objects; (see blocks 410 and 420 where a classification of each of the objects is determined and each is labeled according to an object id code)
storing verification information related to each of said safety-critical graphic objects in a page-based histogram database using said object ID code as a page index; (see blocks 410 and 420 where a classification of each of the objects is determined and each is labeled according to an object id code; see paragraph 49 where a hashed object indicates a serious threat while a single hashed indicate a smaller threat and no hashing indicates a low threat and an index of a threat level also is indicated as green, yellow and red)
verifying the integrity of each said safety-critical graphic object based on verification information stored in said histogram database; and… to achieve required safety objectives  (see paragraph 48-50 where a hacked object can be indicated based on the neural network training of Fig. 1-2 and a hacker has modified the weights of the threat to delete the threat so the vehicle is determined to be missing and will crash;  see paragraph 21; see paragraph 48-49 where the vehicle is determined to be hacked and then shut down)
Jantz is silent but Hernandez teaches “…detecting, analyzing and annunciating failures”. (see claim 1-2 where a display error is determined and then a generated error is provided that is indicating that the content exceeds the display border or dimensions or a cause of an error is determined);
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of HERNANDEZ and the disclosure of JANTZ since HERNANDEZ teaches that a display area can include a border. A displayed object also can had parameters.  However, the display objects may be displayed outside of the displayed area and outside of the displayed borders. This can cause a poor image. Thus an error can be provided so the content is not displayed incorrectly and instead is displayed 

Claim 7 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Hernandez and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006. 

Jantz is silent but Naimer teaches “7.    The redundant display system of claim 6, wherein said object-based integrity verification process further comprises a step of rendering a monochrome reference ID code image using said object ID code as the color component for tracking each safety-critical graphic object, (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227)
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  This can provide an improved video collision avoidance feature for the operator to ensure that objects will be outside of a safety margin of the target.  See abstract and paragraph 24 of Naimer.

Jantz discloses “and using a lower-layer-object-first drawing sequence for preserving the same visibility priority as in said video output”. (see blocks 410 and 420 where a classification of each of the objects is determined before the hacking and after the hacking and where a certain object has been nefariously deleted to crash the same vehicle with the same view and priority of elements in a second layered drawing and 
Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006.

    PNG
    media_image1.png
    655
    908
    media_image1.png
    Greyscale


Jantz discloses “8.    An object-based integrity verification method for detecting hazardously misleading information contained in a sequence of video frames of a safety-critical display to achieve required safety objectives, said method comprising steps of: (see FIG. 2-3 where the sensor is checked to be valid and have a correct behavior response; see paragraph 48-49)
identifying a plurality of safety-critical graphic objects contained in a video frame to be verified from said sequence of video frames based on said required safety objectives; (see claims 1-17 and paragraph 19-24 where the data is captured and is checked based on test vectors to determine if the data is real data or is hacked data; see paragraph 49 where a phantom object can be detected and the autonomous vehicle is disabled)
verifying the location, shape and color information of each of said safety-critical graphic objects, and the overlaying property between said safety-critical graphic objects to detect failure conditions from said safety-critical graphic objects; (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is ), ( see paragraph 18 where the location or the object type can indicate a modified vector)
evaluating said detected failure conditions ; and
annunciating said failure conditions (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system, the dynamic-code module may process sensor data from the sensor system to generate a map of potential threats as shown in the box 410. In some embodiments, the dynamic-code module may include a threat-assessment module configured to produce threat-matrix data. The pattern  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the 

Jantz is silent but Naimer et al. teaches “…with proper warning level selected from a group comprising warning, alarm, caution and advisory. (see paragraph 51)
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  This can provide an improved video collision avoidance feature for the operator to ensure that objects will be outside of a safety margin of the target.  See abstract and paragraph 24 of Naimer.

Claims 9-10 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006.

Jantz discloses “9.    The method of claim 8, wherein said verifying step further comprises processing steps of:
scanning said video frame to be verified to obtain an input image; (see FIG. 4 where the objects captured by lidar and camera data is scanned for objects and then classified and then verified using the neural network in FIG. 2-3; see paragraph 21-29) (see claims 1-17 and paragraph 19-24 where the data is captured and is checked based on test vectors to determine if the data is real data or is hacked data; see paragraph 49 where a phantom object can be detected and the autonomous vehicle is disabled)
locating each of said safety-critical graphic objects in said input image; and (see paragraph 48-50 where a hacked object can be indicated 
verifying the color, shape and location of each of said safety-critical graphic objects in said input image. . (see paragraph 48 where the data is analyzed to determine if the video and camera has been hacked) (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system, the dynamic-code module may process sensor data from the sensor system to generate a map of potential threats as shown in the box 410. In  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily 

Jantz discloses “10.    The method of claim 9, wherein said locating step is implemented using image processing and pattern recognition methods”. (see paragraph 49);
Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006.

Jantz discloses “11.    The method of claim 8, wherein said verifying step utilizes different detection thresholds for different graphic objects based on the criticality and characteristics of said safety-critical graphic objects.  (see paragraph 49 where the threat level can be determined to be 1. Green or low, 2. Yellow or medium, 3. Red and high, and 4. Double Hashed as a serious threat, 5. hashed low threat, and 6. no hash as a very low threat)
Claims 12-19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of U.S. Patent Application Pub. No.: US 2009/0115637 A1 to Naimer et al. that was field in 2006.

Jantz discloses “12.    The method of claim 8, wherein said evaluating step categorizes said detected failure conditions based on the criticality of said failed graphic object,  (see paragraph 49 where the threat level can be determined to be 1. Green or low, 2. Yellow or medium, 3. Red and high, and 4. Double Hashed as a serious threat, 5. hashed low threat, and 6. no hash as a very low threat) severity and duration of said failure condition, the circumstance under which said failure condition is detected, and a set of fault handling rules. (see paragraph 49 where if 
Jantz discloses “13.    The method of claim 8, wherein said annunciating step provides appropriate corrective actions. (see paragraph 14 where if there is a hacking then the autonomous vehicle is disabled and shut down)
Jantz discloses “14.    The method of claim 8 further comprising a step for ensuring that the probability of displaying hazardously misleading information due to failure of said verifying step also meets said required safety objectives.  (see paragraph 49 where the threat level can be determined to be 1. Green or low, 2. Yellow or medium, 3. Red and high, and 4. Double Hashed as a serious threat, 5. hashed low threat, and 6. no hash as a very low threat) (see paragraph 49 where if the device is hacked then the manual control can be locked out  and the vehicle can be shut down or if tampered then the manual mode only can be provided)
Jantz discloses “15.    The method of claim 8, wherein said identifying step further comprises:
a first step of selecting at least one verification zone containing all of said plurality of safety-critical graphic objects in said video frame to be verified; (see FIG. 4 where  a zone around a vehicle is scanned and objects are verified;) (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
a second step of assigning each of said selected safety-critical graphic objects an object identification code; and(see paragraph 18 where the location or the object type can indicate a modified vector) (see blocks 410 and 420 where a classification of each of the objects is determined and each is labeled according to an object id code)
a third step of creating an object verification database for said video frame to be verified. (see paragraph 48 where the data is analyzed to determine if the video and camera has been hacked) (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in favor of manual mode only, preventing the car from causing malicious accidents").(see paragraph 48-50 where a hacked object can be indicated based on the neural network training of Fig. 1-2 and a hacker has modified the weights of the threat to delete the threat so the vehicle is determined to be missing and will crash;  see paragraph 21; see paragraph 48-49 where the vehicle is determined to be hacked and then shut down)
Jantz discloses “16.    The method of claim 15, wherein said object identification code (see blocks 410 and 420 where a classification of each is assigned based on a Z-dimension from a distant image background to said safety-critical graphic object for resolving the visibility and overlay property between said plurality of safety-critical graphic objects.  (see paragraph 49 and 53 where a depth sensor can determine a range of the objects from the autonomous vehicle; see FIG. 4 where the vehicle has a lidar, radar or depth sensor to determine a range or a z distance, and x coordinate and a y coordinate in a 3 d Cartesian coordinate space and can tell the different between the background and objects in the foreground and their coordinates; see paragraph 48-49 where the hacker can modify the weights to add a phantom car and delete a threat as a missing threat)”
Jantz discloses “17.    The method of claim 15, wherein said object verification database comprises a plurality of parameters selected from a group comprising a sequential video frame ID number; look-up tables for mapping each of said object identification code to related ARINC 661 window number, layer ID (see paragraph 21 where the neural  and widget ID; X-Y coordinates of said verification zone; number of pixels in each said safety-critical graphic object; geometric boundary, color, color tolerance, vertex X-Y coordinates, text content and rotating angle of each of said safety-critical graphic objects; and rules for fault handing.
Jantz is silent but Naimer teaches “18.    The method of claim 15, wherein said verifying step further comprises steps of:
rendering a monochrome reference ID code image using said object identification code as color component for tracking said safety-critical objects, and (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227)
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  

Jantz discloses “a lower-layer-object-first drawing sequence for reserving the same visibility priority as in said video output; (see blocks 410 and 420 where a classification of each of the objects is determined before the hacking and after the hacking and where a certain object has been nefariously deleted to crash the same vehicle with the same view and priority of elements in a second layered drawing and each is labeled according to an object id code; see paragraph 48-49 where a hashed object indicates a serious threat while a single hashed indicate a smaller threat and no hashing indicates a low threat and an index of a threat level also is indicated as green, yellow and red)
Jantz discloses “…scanning said video frame to be verified and said reference ID code image; (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing ), ( see paragraph 18 where the location or the object type can indicate a modified vector)
sorting pixel values obtained from said video frame to be verified based on object identification code obtained at the same pixel location of said reference ID code image; and (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system, the dynamic-code module may process sensor data from the sensor system to generate a map of potential threats as shown in the box 410. In some embodiments, the dynamic-code module may include a threat-assessment module configured to produce threat-matrix data. The pattern  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the 
Jantz discloses “…processing said sorted pixel values using a histogram processor and saving the results in a page-based histogram database indexed by said object identification codes. (see paragraph 48-50 where a hacked object can be indicated based on the neural network training of Fig. 1-2 and a hacker has modified the weights of the threat to delete the threat so the vehicle is determined to be missing and will crash;  see paragraph 21; see paragraph 48-49 where the vehicle is determined to be hacked and then shut down) (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), ( see paragraph 18 where the location or the object type can indicate a modified vector)
Jantz discloses “ 19.    The method of claim 15, wherein said locating step further comprises steps of:
rendering a color reference image; (see FIG. 4 where the objects captured by lidar and camera data is scanned for objects and then classified and then verified using the neural network in FIG. 2-3; see paragraph 21-29) (see claims 1-17 and paragraph 19-24 where the data is captured and is checked based on test vectors to determine if the data is real data or is hacked data; see paragraph 49 where a phantom object can be detected and the autonomous vehicle is disabled)
Jantz is silent but Naimer teaches “ rendering a monochrome reference ID code image using said object identification code as color component (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227)
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  This can provide an improved video collision avoidance feature for the 

Jantz discloses “…and a lower-layer-object-first drawing sequence for reserving the same visibility priority as in said video output; (see paragraph 21 where the neural network can receive the 3D input data and has a deep layer learning network with layers that are identified) , (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227)
scanning said video frame, said color reference image and said reference ID code image; (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), ( see paragraph 18 where the location or the object type can indicate a modified vector) , (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227)
comparing said color reference image with the corresponding image of said video frame to be verified on a pixel-by-pixel basis to generate a difference image; (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), ( see paragraph 18 where the location or the object type can indicate a modified vector)
sorting the pixel values of said difference image based on object identification code obtained at the same pixel location of said reference ID code image; (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), ( see paragraph 18 where the location or the object type can indicate a modified vector)
processing said sorted pixel values of said difference image using a histogram (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), ( 
processor and saving the results in a page-based histogram database indexed by said object identification codes; and (see paragraph 18-20 where the device has LIDAR, RADAR, IR and camera data that is validated as accurate; see FIG. 4 where there is a first display and a second display 410, 420 where the graphic commands in a first display show a person or bike and where the graphic command in the second display 420 have been hacked and have deleted the threat as a “missing threat) (see paragraph 48-49 where the device receives camera and video sensor data to render the 3d point cloud and graphical inputs of 410, and 420) , (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
verifying the color, shape and location of each said safety-critical graphic object to detect failure conditions. (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in favor of manual mode only, preventing the car from causing malicious accidents").
 

Claim 20 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2017/0169208 to Jantz which was filed in 2015 which is prior to 2018 and in view of United States Patent Application Pub. No.: US 20180352376 A1 to Shuman that was filed in 2017 (hereinafter “Shuman”) and in view of Naimer. 

Jantz discloses “20.    A safety-critical display system, comprising: (see FIG. 2-3 where the sensor is checked to be valid and have a correct behavior response)
at least one central processing unit; (see FIG. 2 where neural network computers 205-205-4 are determined to have health data) ; (see paragraph 18-20 where the device has LIDAR, RADAR, IR and camera data that is validated as accurate; see FIG. 4 where there is a first display and a second display 410, 420 where the graphic commands in a first display show a person or bike and where the graphic command in the second display 420 have been hacked and have deleted the threat as a “missing threat)
at least one graphics processing unit receiving graphic commands from said at least one central processing unit to render at least one video output signal, each of (see paragraph 37-40 where the vision unit has vision units each with a camera and GPU 114 and lidar device and computation units) (see paragraph 45 and display 410 and 420 ) (see paragraph 37-40 where the vision unit has vision units each with a camera and GPU 114 and lidar device and computation units)
Jantz is silent but Shuman teaches “….said at least one video output signal containing a plurality of safety-critical graphic objects; (see paragraph 120 where the sensor data from the fingerprint location and other sensor data indicates a spoofed sensor and then this alert can be provided  to the service provider; see paragraph 33-43 where a traffic fingerprint can be matched with a database of traffic information; see paragraph 57-67)
Jantz discloses “…at least one video output device for displaying said video output signal; an object-based integrity verification process comprising steps of: (see paragraph 51 where the luminance can be a test vector that is changed in the video; see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),  (see paragraph 18 where the location or the object type can  , (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420),
assigning each of said safety-critical graphic objects an object ID code; ”. (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system, the dynamic-code module may process sensor data from the sensor system to generate a map of potential threats as shown in the box 410. In some embodiments, the dynamic-code module may include a threat-assessment module configured to produce threat-matrix data. The pattern of the objects in boxes 410 and 420 depict various threat levels assigned by the threat-assessment module; a double hashed object may  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a phantom object directly in front of the autonomous vehicle 400. The phantom object may cause the autonomous vehicle 400 to unnecessarily swerve to avoid hitting the phantom object, which may result in the car striking a person on the sidewalk or a car driving next to them. If the behavior-integrity-validation process identifies the dynamic-code module as being tampered with, then the autonomous system may be disabled in 

Jantz is silent but Naimer teaches “generating a monochrome reference ID code image using said object ID” (see paragraph 28 and FIG. 6a where a tracking of objects that are safety critical are displayed using a reference identification of all graphical features as 131 and 227);
 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of NAIMER and the disclosure of JANTZ since NAIMER teaches to that a virtual containment of a graphical feature such as an aircraft can be monitored.  Then if other objects enter this containment zone an alert can be provided to the operator so a collision avoidance can be provided.  This can provide an improved video collision avoidance feature for the operator to ensure that objects will be outside of a safety margin of the target.  See abstract and paragraph 24 of Naimer.

 “codes as color components and with a lower-layer-object-first drawing sequence based on a Z-dimension (see paragraph 49 and 53 where a depth sensor can determine a range of the objects from the autonomous vehicle; see FIG. 4 where the vehicle has a lidar, radar or depth sensor to determine a range or a z distance, and x coordinate and a y coordinate in a 3 d Cartesian coordinate space and can tell the different between the background and objects in the foreground and their coordinates; see paragraph 48-49 where the hacker can modify the weights to add a phantom car and delete a threat as a missing threat)”of each of said plurality of safety-critical graphic objects; (see blocks 410 and 420 where a classification of each of the objects is determined before the hacking and after the hacking and where a certain object has been nefariously deleted to crash the same vehicle with the same view and priority of elements in a second layered drawing and each is labeled according to an object id code; see paragraph 48-49 where a hashed object indicates a serious threat while a single hashed indicate a smaller threat and no hashing indicates a low threat and an index of a threat level also is indicated as green, yellow and red)
monitoring the shape, location (see paragraph 18 where the location or the object type can indicate a modified vector) and color (see paragraph ),of each of said safety-critical graphic objects using said monochrome reference ID code image and a histogram processor to detect failure conditions , (see FIG. 4 where the hacker modified the weights so the person in the bike in 410 is now a missing threat in 420), from said safety-critical graphic objects; and
evaluating said detected failure conditions and generating alarms with proper warning level. (Jantz discloses comparing sensor systems items in FIG. 4 and where a missing threat is provided and then a phantom car is added and then the vehicle is inferred to be hacked. See paragraph 49 that recites "...FIG. 4 depicts an embodiment of an autonomous system's neural network identifying objects based on processing of sensor data. As shown, autonomous system 400 (shown in FIG. 4 as an autonomous vehicle) is using a sensor system to detect nearby unknown objects (depicted as empty boxes). In some embodiments, the sensor system may include a Lidar system, a Radar system, depth sensors, ultrasonic sensors, a camera system, optical components, or any combination thereof. In FIG. 4, the sensor system uses Lidar to detect the nearby objects. In a fully functional autonomous system,  example of outputs of the dynamic-code module in a scenario where it has been hacked. As shown, the processing of the sensor system data along with hacker modified weights results in missing threats as well as a 

 It would have been obvious for one of ordinary skill in the art before the time the effective filing date of the present disclosure to combine the teachings of Shuman and the disclosure of JANTZ since Shuman teaches to obtain traffic, sound and lighting data from a predetermined location can be used as a fingerprint.  Then a second sensor data location having a sampled audio, traffic and lighting can be obtained for comparison with the fingerprint data.  If there is a match of the traffic, audio, lighting then this would infer that the fingerprint is correct and that the sensor data is accurate.  However, if it is not correct this may be an indication that the signal has been spoofed and is not valid. For example, Shuman describes 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668